DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 04/30/2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-11 are pending.
Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of the new grounds of rejection set forth below necessitated by the applicant’s amendment received 04/30/2011.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US Pub. No. 2010/0105981).
Ho discloses an access device (for example, see Figures 1-3) comprising an outer tube (1), an inner tube (2) axially slidably received in an axial passage of the outer tube (for example, see paragraph 13 and Figures 1-2), wherein a distal end of the inner tube is configured to extend distally beyond a distal end of the outer tube (for example, 
The intended use recited in the preamble (the device being used for “pericardial access”) has been considered but deemed not to impose any structural difference between the claimed invention and Ho’s device. Ho’s device is structured as claimed and is capable of being used for pericardial access as claimed if one desired to do so.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al.
Ho discloses the claimed invention except for the outer tube comprising a needle having a tissue-penetrating end. Instead, Ho discloses the outer tube (1) comprises a cannula having a blunt end (for example, see Figure 2) as recited in claim 6. However, needles having tissue penetrating ends are well known in the art (for example, element 3) and are used when penetrating tissue is desired. Therefore, it would have been .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. as applied to claim 1 above, and further in view of Manzo (US Patent Number 4,763,667).
Ho discloses the claimed invention except for an adjustable needle stop mechanism to adjustably limit advancement of the access needle from a distal end of the inner tube, wherein the needle stop mechanism comprises a threaded end cap. Manzo also discloses a needle (22). Manzo teaches an adjustable needle stop mechanism (36, 28) to adjustably limit advancement of the access needle from a distal end of a tube (16; for example, see column 3, lines 22-26), wherein the needle stop mechanism comprises a threaded end cap (portion 36; for example, see Figures 2 and 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ho’s device with an adjustable needle stop mechanism to adjustably limit advancement of the access needle from a distal end of the inner tube, wherein the needle stop mechanism comprises a threaded end cap as taught by Manzo. Doing so would enable the user to adjust the penetration depth of the needle as desired.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. as applied to claim 1 above, and further in view of Muse et al. (US Pub. No. 2017/0143322).
Ho discloses the claimed invention except for a guidewire configured to be advanced through the access needle into a pericardial space. Muse also disclose an access device comprising an outer tube, an inner tube, and an access needle (for example, see Figures 5D and 8J). Muse teaches providing the access device with a guidewire (200) configured to be advanced through the access needle into a pericardial space (for example, see Figure 8J and paragraphs 155-156). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ho’s access device with a guidewire configured to be advanced through the access needle into a pericardial space as taught by Muse. Doing so would have yielded predictable results, namely, providing a guiding means for guiding different medical devices into a patient as desired or needed during a surgical procedure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 10, 2021